Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelvin A. Canada appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Canada v. Ray, No. 7:08-cv-00219, 2011 WL 565611 (W.D.Va. Feb. 9, 2011). We deny Canada’s motions to appoint counsel, to amend the record, and for injunctive relief. We dispense with oral argument because *264the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.